Case: 2:19-cv-00019-WOB-CJS Doc #: 16 Filed: 03/19/19 Page: 1 of 2 - Page ID#: 138



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                           NORTHERN DIVISION AT COVINGTON

 NICHOLAS SANDMANN, ET AL.,

               PLAINTIFFS,

 V.                                                     NO. 2:19-CV-19-WOB-CJS
 WP COMPANY LLC D/B/A THE WASHINGTON
 POST,

               DEFENDANT.


                             Agreed Order Extending Response Time

        By agreement of the parties, as reflected by the signatures of their respective counsel, the

 Defendant’s, WP Company LLC d/b/a The Washington Post's, time for responding to the

 Complaint shall be extended to April 9, 2019.



        Dated this _____ day of March, 2019.
Case: 2:19-cv-00019-WOB-CJS Doc #: 16 Filed: 03/19/19 Page: 2 of 2 - Page ID#: 139




 Have seen and agreed:

  /s/ William G. Geisen                           /s/ Todd V. McMurtry (by WGG per email
                                                  authorization of 3/18/19)
  Philip W. Collier
  Bethany A. Breetz                               Todd V. McMurtry
  STITES & HARBISON, PLLC                         Kyle M. Winslow
  400 West Market Street, Suite 1800              HEMMER DEFRANK WESSELS PLLC
  Louisville, KY 40202-3352                       250 Grandview Drive, Suite 500
  Telephone: (502) 587-3400                       Ft. Mitchell, Kentucky 41017
                                                  Telephone: (859) 344-1188
  William G. Geisen
  STITES & HARBISON, PLLC                         Email: tmcmurtry@hemmerlaw.com
  100 East RiverCenter Boulevard, Suite 450              kwinslow@hemmerlaw.com
  Covington, KY 41011
  Telephone: (859) 652-7601                       L. Lin Wood
                                                  G. Taylor Wilson
  Email: pcollier@stites.com                      Jonathan D. Grunberg
         bbreetz@stites.com                       L. LIN WOOD, PC
         wgeisen@stites.com                       1180 W. Peachtree Street, Suite 2040
                                                  Atlanta, GA 30309
  Attorneys for Defendant
                                                  Email: lwood@linwoodlaw.com
                                                         twilson@linwoodlaw.com
                                                         jgrunberg@linwoodlaw.com

                                                  Attorneys for Plaintiffs




                                              2
